[Cite as State v. Holden, 2016-Ohio-7042.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :   APPEAL NO. C-160150
                                                      TRIAL NO. 15CRB-2493
        Plaintiff-Appellee,                       :
                                                         O P I N I O N.
  vs.                                             :

ERIC HOLDEN,                                      :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 30, 2016



Paula Boggs Meuthing, City Solicitor, Natalia Harris, City Prosecutor, and Heidi
Rosales, Assistant City Prosecutor, for Plaintiff-Appellee,

Charles E. McFarland, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS




SYLVIA S. HENDON, Judge.

       {¶1}     Defendant-appellant Eric Holden has appealed from the trial court’s

entry finding him guilty, following a no-contest plea, of solicitation under R.C.

2907.24(A). In three assignments of error, Holden argues that the trial court erred

in failing to grant his motion to dismiss, that the state failed to bring him to trial

within the time provided for in R.C. 2945.71, and that the trial court erred by finding

him guilty of solicitation. Finding no merit to Holden’s arguments, we affirm the

trial court’s judgment.

                                  Factual Background


       {¶2}    On January 30, 2015, a complaint was filed charging Holden with

solicitation. The complaint contained the following language:

       P.O. M. Curfiss/P441/VICE, being first duly cautioned and sworn,

       deposes and says that Eric Holden, on or about the 30 day of January

       2015, in Hamilton County, State of Ohio, did solicit another, PO

       Curfiss, to engage with such other person in sexual activity for hire,

       contrary to and in violation of Section 2907.24(A) of the Revised Code

       of Ohio, a Misdemeanor of the 3rd degree.

       {¶3}    The complaint further contained the following allegations: “Arrested

responded to an online ad and arrested engaged u/c in conversation about sexual

activity for hire. To wit: $60 for a half hour for oral sex.”

       {¶4}    Holden filed a motion to dismiss the complaint on February 2, 2015,

arguing that it was not valid and was insufficient to invoke the trial court’s

jurisdiction. The trial court overruled Holden’s motion to dismiss. Holden then filed



                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



several motions for discovery and a motion to compel a more detailed bill of

particulars. After the trial court determined that the state had met its burden with

respect to the bill of particulars, Holden filed a motion to suppress. But he later

withdrew that motion after resolving the issues it contained with the state. On

August 10, 2015, Holden requested that the trial court schedule the matter for a jury

trial. Due to scheduling conflicts with the trial court, the trial was scheduled for

October 21, 2015.

       {¶5}    On October 19, 2015, Holden filed a second motion to dismiss, arguing

that his right to a speedy trial had been violated. The trial court overruled Holden’s

motion after determining that the allotted speedy-trial time had not expired. The

matter was then scheduled for a jury trial on January 6, 2016. On the morning of

trial, Holden filed a third motion to dismiss, again challenging the sufficiency of the

complaint. The trial court overruled Holden’s motion, and Holden entered a no-

contest plea to the offense of solicitation.

                             The Complaint was Sufficient


       {¶6}    In his first assignment of error, Holden argues that the trial court

erred by failing to grant his motion to dismiss because the complaint was insufficient

to invoke the trial court’s jurisdiction.

       {¶7}    The municipal court’s subject-matter jurisdiction is invoked by the

filing of a complaint that meets the requirements of Crim.R. 3. State v. Mbodji, 129
Ohio St. 3d 325, 2011-Ohio-2880, 951 N.E.2d 1025, paragraph one of the syllabus.

Crim.R. 3 provides that “[t]he complaint is a written statement of the essential facts

constituting the offense charged. It shall also state the numerical designation of the




                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



applicable statute or ordinance. It shall be made upon oath before any person

authorized by law to administer oaths.”

       {¶8}   Holden contends that the complaint was invalid because it did not

contain all the elements of the offense of solicitation. Holden was charged with

violating R.C. 2907.24(A)(1), which provides that “[n]o person shall solicit another

who is eighteen years of age or older to engage with such other person in sexual

activity for hire.” By alleging that Holden had solicited Officer Curfiss to engage in

sexual activity for hire, the complaint properly contained all the elements of the

offense of solicitation.   But Holden contends that the complaint was deficient

because it failed to allege that he had enticed, urged, lured or asked anyone to engage

in sexual activity. Holden’s argument merely recites the definition of solicitation.

See State v. Swann, 142 Ohio App. 3d 88, 89, 753 N.E.2d 984 (1st Dist.2001). It was

sufficient for the complaint to allege that Holden had solicited Officer Curfiss. An

explicit definition of the element of solicitation was not necessary.

       {¶9}   Holden further argues that because the complaint did not reference

any language from R.C. 2907.24(E), it omitted a necessary element of the offense.

R.C. 2907.24(E) provides that sexual activity for hire “means an implicit or explicit

agreement to provide sexual activity in exchange for anything of value paid to the

person engaging in such sexual activity, to any person trafficking that person, or to

any person associated with either such person.” This provision does not add an

element to the offense of solicitation. Rather, it defines an element of the offense,

namely sexual activity for hire. Crim.R. 3 contains no requirement that a complaint

must define the elements of the offense charged.




                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} The complaint in this case tracked the statutory language of the

offense of solicitation, and it was sufficient to provide Holden with notice of the

offense and to invoke the trial court’s subject-matter jurisdiction.       See State v.

Campbell, 9th Dist. Medina No. 13CA0013-M, 2014-Ohio-1329, ¶ 9; State v.

Buehner, 110 Ohio St. 3d 403, 2006-Ohio-4707, 853 N.E.2d 1162, ¶ 11.

       {¶11} Holden additionally argues in this assignment of error that the offense

of solicitation is unconstitutional as applied to him because the complaint solely

alleges that he had a conversation about sexual activity for hire, which he contends

violates his right to free speech. But Holden’s argument overlooks the entire first

paragraph of the complaint, which states that Holden “did solicit another, PO

Curfiss, to engage with such other person in sexual activity for hire.” While the

second paragraph of the complaint offers additional facts and states that Holden had

a conversation with Officer Curfiss about sexual activity for hire, the first paragraph

clearly states that he solicited her to engage in such activity.

       {¶12} The trial court did not err in failing to grant Holden’s motion to

dismiss the complaint. The first assignment of error is overruled.

                                      Speedy Trial


       {¶13} In his second assignment of error, Holden argues that the trial court

erred in allowing him to be brought to trial after the time limits for a speedy trial set

forth in R.C. 2945.71 had passed.

       {¶14} Holden had a constitutional right to a speedy trial.          See State v.

Kristofferson, 1st Dist. Hamilton No. C-050736, 2006-Ohio-6046, ¶ 5. R.C. 2945.71

codifies a defendant’s right to a speedy trial, and it provides the time limits within

which a defendant must be brought to trial. Id. Holden was charged with the offense



                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



of solicitation, a third-degree misdemeanor. Consequently, he had to be brought to

trial within 45 days after his arrest or the service of the summons.        See R.C.

2945.71(B)(1).

       {¶15} The complaint against Holden was filed on January 30, 2015, and he

made his initial appearance on February 2, 2015. Three days of speedy-trial time

accrued during that period. On February 2, 2015, Holden filed a motion to dismiss.

Pursuant to R.C. 2945.72(E), the filing of Holden’s motion tolled the speedy-trial

time. The parties appeared for a hearing on Holden’s motion on February 19, 2015,

but the hearing was continued because the trial court had not received a copy of the

motion. The parties again appeared for a hearing on Holden’s motion to dismiss on

March 5, 2015. A magistrate was appointed to hear the case that day because the

trial court was unavailable. Both parties agreed to continue the matter because they

wanted to argue the motion before the trial court, rather than the magistrate. Time

remained tolled during this period because all continuances were based on Holden’s

motion to dismiss. See R.C. 2945.72(E).

       {¶16} On March 25, 2015, the trial court held a hearing and overruled

Holden’s motion to dismiss. It then set the case for pretrial and discovery. On

March 31, 2015, Holden filed a motion for a bill of particulars and a motion for

discovery.   The six days between those two dates counted against the state for

speedy-trial purposes. See State v. Zavac, 6th Dist. Lucas No. L-07-1227, 2008-

Ohio-2208, ¶ 14 (“[g]enerally, the scheduling of a pretrial conference * * * does not

automatically extend the time requirements of R.C. 2945.71.”). But time was again

tolled upon the filing of Holden’s motions on March 31. See R.C. 2945.72(E). On

April 13, 2015, Holden filed a second motion for discovery. And on May 1, 2015,




                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



Holden filed a motion for the state to issue a more detailed bill of particulars. On

May 6, 2015, the parties appeared for a hearing on Holden’s motions. A magistrate

had again been appointed to hear the case because the trial court was unavailable.

But Holden wanted the motions to be heard by the trial court, rather than the

magistrate, so the matter was continued. Because the continuance was based on

Holden’s motions, time remained tolled pursuant to R.C. 2945.72(E).

       {¶17} The parties appeared before the trial court on May 22, 2015. At that

hearing, the case was continued until June 18, 2015. Holden filed an entry waiving

time for speedy-trial purposes from May 22 until June 18, and time remained tolled.

On May 31, 2015, Holden filed a motion to compel a bill of particulars. At a hearing

on June 18, 2015, the trial court found that the state had met its burden with respect

to the bill of particulars, and it continued the case because Holden indicated that he

would be filing a motion to suppress. Holden filed the motion to suppress on June

30, 2015, and the parties appeared for a hearing on the motion on July 22, 2015. On

that date, the state requested a continuance because necessary witnesses were not

present. The case was again continued until August 10, 2015. But time remained

tolled during that period because Holden had executed an entry waiving time for

speedy-trial purposes from July 22 until August 10.

       {¶18} At the hearing on August 10, 2015, Holden withdrew his motion to

suppress and requested that the matter be set for trial. So the trial court continued

the case for trial until October 21, 2015. Both Holden and his counsel specifically

stated on the record that Holden waived his right to a speedy trial during that time

period. This was an effective waiver. See State v. King, 70 Ohio St. 3d 158, 637
N.E.2d 903 (1994), syllabus.




                                              7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶19} On October 19, 2015, Holden filed a motion to dismiss on speedy-trial

grounds. Speedy-trial time was again tolled pursuant to R.C. 2945.72(E).         The

parties appeared before the trial court on October 21, 2015, and Holden requested a

continuance so that he could order transcripts and supplement his motion to

dismiss. Speedy-trial time remained tolled because the continuance was related to

Holden’s motion to dismiss, and because it was at Holden’s request.         See R.C.

2945.72(E) and (H).      On November 13, 2015, Holden filed a second motion to

dismiss on speedy-trial grounds, including excerpts from the transcripts of the

proceedings to document his claims. The parties appeared for a hearing on the

motion to dismiss on November 18, 2015. The state requested a continuance on that

date because it had just received notice of the second motion to dismiss. The trial

court continued the case until November 30, 2015. Time remained tolled because

the request for a continuance was reasonable and was necessitated by Holden’s

motion to dismiss. See R.C. 2945.72(E). At a hearing on November 30, 2015, the

trial court overruled Holden’s motion to dismiss. The matter was continued for trial,

and Holden executed an entry waiving time for speedy-trial purposes from

November 30, 2015, until January 6, 2016. On January 6, 2016, Holden entered a

no-contest plea to the offense of solicitation.

       {¶20} According to our calculations, nine days of speedy-trial time were

attributable to the state. Consequently, we hold that Holden was brought to trial

within the time limits set forth in R.C. 2945.71. The second assignment of error is

overruled.




                                                  8
                       OHIO FIRST DISTRICT COURT OF APPEALS


                                    No Contest Plea


       {¶21} In his third assignment of error, Holden argues that the trial court

erred in finding him guilty of solicitation. He argues that he could not have been

found guilty of solicitation because the complaint failed to include the required

language from R.C. 2907.24(E) alleging that he had formed an agreement with

Officer Curfiss to provide sexual activity in exchange for anything of value.

       {¶22} We addressed this argument in response to Holden’s first assignment

of error. R.C. 2907.24(E) does not add an element to the offense of solicitation. It

defines the term “sexual activity for hire,” and the state was not required to include

that definition in the complaint.

       {¶23} A plea of no contest is not an admission of a defendant’s guilt, but is an

admission to the truth of the facts alleged in the complaint. See State v. Bird, 81
Ohio St. 3d 582, 584, 692 N.E.2d 1013 (1998). By pleading no contest, a defendant is

“foreclosed from challenging the factual merits of the underlying charge.” Id. When

a defendant enters a no-contest plea, the trial court must find enter a guilty finding if

the complaint contains sufficient allegations to state the charged offense. Id.

       {¶24} In this case, the complaint specifically alleged that Holden had

solicited Officer Curfiss to engage in sexual activity for hire.      These facts were

sufficient to support the offense of solicitation under R.C. 2907.24(A), and the trial

court did not err in finding Holden guilty.

       {¶25} The third assignment of error is overruled, and the judgment of the

trial court is affirmed.

                                                                    Judgment affirmed.




                                               9
                      OHIO FIRST DISTRICT COURT OF APPEALS



FISCHER, P.J., and MOCK, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                10